   0:20-cv-00173-MGL-PJG            Date Filed 08/12/20      Entry Number 39         Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

Jeron Alonda Cook,                                )           C/A No. 0:20-173-MGL-PJG
                                                  )
                               Petitioner,        )
                                                  )
        v.                                        )                     ORDER
                                                  )
Warden Kenneth Nelsen,                            )
                                                  )
                               Respondent.        )
                                                  )

        The petitioner has filed this action, pro se, seeking a writ of habeas corpus pursuant to 28

U.S.C. § 2254. The respondent filed a motion for summary judgment on June 29, 2020, pursuant

to the Federal Rules of Civil Procedure. (ECF No. 33.) As the petitioner is proceeding pro se, the

court entered an order pursuant to Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975), on June 30,

2020, advising the petitioner of the importance of a motion for summary judgment and of the need

for him to file an adequate response. (ECF No. 34.) The petitioner was specifically advised that

if he failed to respond adequately, the respondent’s motion may be granted, thereby ending his

case.

        Notwithstanding the specific warning and instructions set forth in the court’s Roseboro

order, the petitioner has failed to respond to the motion. As such, it appears to the court that he

does not oppose the motion and wishes to abandon this action. 1




        1
          Counsel for the respondent informed the court that it appears that the petitioner may no
longer be housed at the Wateree River Correctional Institution. However, none of the court’s
orders has been returned to the Clerk of Court as undeliverable. Moreover, when the petitioner
filed this action, he was specifically instructed to keep the Clerk of Court advised in writing if his
address changed, and that his failure to do so may result in his case being dismissed. (See Orders,
ECF No. 4 at 2, ECF No. 11 at 2.)
                                             Page 1 of 2
   0:20-cv-00173-MGL-PJG           Date Filed 08/12/20       Entry Number 39        Page 2 of 2




       Based on the foregoing, it is

       ORDERED that the petitioner shall advise the court as to whether he wishes to continue

with this case and to file a response to the respondent’s motion for summary judgment within

fourteen (14) days from the date of this order. The petitioner is further advised that if he fails to

respond, this action will be recommended for dismissal with prejudice for failure to

prosecute. See Davis v. Williams, 588 F.2d 69, 70 (4th Cir. 1978); Fed. R. Civ. P. 41(b).

       IT IS SO ORDERED.


                                              __________________________________________
August 12, 2020                               Paige J. Gossett
Columbia, South Carolina                      UNITED STATES MAGISTRATE JUDGE




                                            Page 2 of 2
